DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 31-51 are pending.  Claims 31-51 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021, 2/8/2021, 5/11,2020, 6/28/2019 has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the calibrated inspection unit:
“wherein the first calibration pattern is a phantom of human skin” (claim 42);
“further configured to operate with a second optical piece providing a second exit pupil” (claim 43, 45);
“wherein a second front glass is provided at the second exit pupil and at least one further calibration pattern is provided on the second front glass” (claim 44);
“wherein the first calibration pattern also comprises a colour calibration” (claim 47);
“further comprising a means to detect when the viewing surface touches the skin” (claim 48);
“further providing means of correcting a predefined or pre-calibrated relationship of a focus position along the optical path as a function of adjustment values” (claim 49);
“wherein the focusing means comprise means for calculating the modulation transfer function of the optical array” (claim 51);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 33 is objected to because of the following informalities:  “… and the positions of the focus points alone the optical path”, appears it should be “along”.
Claim 43 recites “a second optical piece” without previously claiming an optical piece, i.e. a “first optical piece”.  As it appears applicant intends to relate the “second optical piece” to a corresponding previously recited claim element, the same term should be used.    
Claim 44 recites “a second front glass”.  It is unclear if this is referring to or related to “a front plate” recited in claim 35, which is in a separate dependency chain.  If they are related, the same term should be used, i.e. both should be “front glass” or “front plate” for clarity.  Also, the claim dependency of claim 44 does not previously recite a first “front glass” or “front plate”, making the use of “second” inappropriate.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”):
“focusing means”, claim 31, 50;
“calibration means”, claim 31, 50;
“means to detect when the viewing surface touches the skin”, claim 48;
“means of correcting a predefined or pre-calibrated relationship of a focus position along the optical path as a function of adjustment values”, claim 49;
“means for calculating the modulation transfer function of the optical array”, claim 51
are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “means” elements of claims 49 and 51 are not described in the specification with sufficient structure, material, or acts to entirely perform the recited function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 38, 41, 45, 49, 50, 51, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a reference position”.  It is unclear what this element is.  The first occurrence of the term in the specification appears on page 6 line 10-11, “… for example the digital value corresponding to the reference position”.  This description lacks antecedent basis and does not specify what this reference position is.
Claim 31 and 50 recite “first adjustment values” (plural) and “a second adjustment value” (singular).  The scope of these elements is unclear.  The adjustment values are described as driving voltages at page 8.  The specification describes a relationship between “first adjustment values of the focusing means and the positions of focus points along the optical path” (page 6), and “a second adjustment value for a focus position at the fixed position of the calibration pattern” (page 6).  The description of “first adjustment values” encompasses the description of “second adjustment value”, i.e. the fixed position of the calibration pattern can be included within the scope of “positions of focus points along the optical path”.  Therefore it is unclear how the first adjustment values and second adjustment value are related since the second adjustment value could be a singular value amongst the first adjustment values (a subset), or a completely separate element.
Claim 38 recites “a plurality of adjustments”.  It is unclear what this element is.  Only one instance of “adjustments” appears at page 42, “… establishing a relationship between first adjustments of focusing means of the unit and the positions of the focus points along the optical axis of the unit”.  It appears applicant intends to use “adjustment values”, but strictly speaking without establishing prior equivalency, the general term “values” does not equate to “adjustments”.  Applicant is allowed to be their own 
Claim 41 recites “… wherein distances between patterns are correlated …”.  The claim dependency only recites a “first calibration pattern”, i.e. no additional patterns are recited, making this recitation of “patterns” indefinite.
Claim 45 recites “the second piece” and “the piece” ostensibly referring to the previously recited “a second optical piece” in claim 43.  These terms lack antecedent basis.
Claim 49 recites “means of correcting …”, invoking 112f, but are not described in the specification with sufficient structure, material, or acts to entirely perform the recited function and is therefore indefinite.
Claim 51 recites “means for calculating …”, invoking 112f, but are not described in the specification with sufficient structure, material, or acts to entirely perform the recited function and is therefore indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36, 37, 39, 40, 41, 46, 47, 49, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and further in view of Gilbert US2012/0172685.
For claim 31, 
Fisker discloses 	
a “calibrated inspection unit (fig 8; [0319], n.b. this paragraph errantly cites fig 9, whereas the description clearly is referring to fig 8) for direct application to the skin of a patient or for examining the interior of a hollow organ or cavity of the body of a patient, said calibrated inspection unit comprising an optical array of elements in an optical path, said optical path comprising: 
at least one light source (110, 111, 113), 
an image capturing device (180) having a field of view, 
an imaging lens (150) having a radius of curvature and a focal length defining a position of a focus point along the optical path, 
a reference position (at the image sensor 180), 
focusing means (151) for changing the focus position along the optical path as a function of adjustment values ([0202] describes physically moving the focusing means by way of a motor), and 
a reference viewing surface (viewing surface of the image sensor 180) through which images are captured, 
for the image capturing device, the calibrated inspection unit further comprising a first calibration pattern (any one of the patterns appearing physically on the probed object 200/skin, from being projected onto the probed object 200, i.e., the patterns generated by the pattern generation means 130 shown in the fig, which ultimately end up on the surface of the skin; this is distinct and different from the actual pattern generation means 130), the first calibration pattern comprising a pattern which is in a plane which forms an angle with the plane of the image capturing device (the pattern projected onto the probed object is in a plane forming an angle with the plane of the image capturing device as defined by the surface of the probed object which varies and is nonuniform, i.e. forms an angle; the projected pattern is depicted better e.g. in fig 1), and 
a calibration means ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates) for defining a relationship between first adjustment values of the focusing means and the positions of focus points along the optical path, including a second adjustment value for a focus position at the fixed position of the first calibration pattern”.
Fisker does not disclose a first calibration pattern “located in a fixed position with respect to the reference viewing surface and in the field of view of the image capturing device”.  Gilbert teaches a mount used for imaging directly onto skin which fixes the position of the device with respect to the imaging surface and provides identifying information about the subject and the imaging session, where the identifying information is located on the inside of the mount (fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gilbert into the invention of Fisker, by adding the supplementary information-providing mount to the device of Fisker, in order to configure the invention, e.g. as claimed because it provides additional information in the image ([0167]).
For claim 32, Fisker discloses the “calibrated inspection unit according to claim 31, wherein said at least one light source is centred on a first wavelength and has a first spectral bandwidth ([0319] describes different wavelengths of light with different optical distances resulting in different focus points)”.  
For claim 33, Fisker discloses the calibrated inspection unit according to claim 32, further comprising a plurality of light sources, each light source being centred on a different wavelength and having a spectral bandwidth, and wherein first adjustment values of the focusing means and the positions of the focus points along the optical path are different for each wavelength ([0319] describes different wavelengths of light, centered around R, G, and B wavelengths with different optical distances resulting in different focus points)”.  .
For claim 34, Fisker discloses the “calibrated inspection unit according to claim 31, further comprising a second calibration pattern located in a second fixed position with respect to said reference position and in the field of view of the image capturing device, and a stored third adjustment value for a second focus position at the second fixed position of the second calibration pattern ([0319] recites “For a given focus position the amplitude of the time-varying pattern projected onto the probed object is determined for each sensor element in the sensor 181 by one of the above mentioned methods for each of the light sources individually” which describes a pattern generated by each of the light sources, i.e. a second calibration pattern which is projected on the probed object having a focus position, where the second calibration pattern although mostly occupies the same position/footprint as the first calibration pattern (neglecting any refractive effects due to the different narrow band light calibration pattern travelling through mutliple lenses, which can cause slight variations in the projected calibration footprint, i.e. the claimed location), the claim is absent any language that requires the first and second calibration positions be different)”.
For claim 36, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means are selected from (“selected from” is interpreted to mean the device is statically configured with one the following options as is consistent with the reading of the specification at page 8 which uses “provided by”, and is not interpreted to mean the method can be switched from one to another): 
being the imaging lens which is a liquid lens, and 
being the image capturing device which is configured to be translated along the optical axis, and 
being the imaging lens which is configured to be translated along an optical axis of the optical path ([0272] describes the lens adjusted/translated along the optical path for focusing)”
For claim 37, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first and second adjustments values are driving voltages ([0317] describes motor)”.
For claim 39, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first calibration pattern comprises a pattern such as parallel lines ([0136]) which are in a plane which forms an angle with the plane of the image capturing device”.
For claim 40, Fisker discloses the “calibrated inspection unit according to claim 39, wherein the first calibration pattern comprises a pattern which is in a plane parallel to the plane of the image capturing device (fig 1 shows a use condition where the probed object 200 is in a plane parallel to the image capturing device)”.
For claim 41, Fisker discloses the “calibrated inspection unit according to claim 39, wherein distances between patterns are correlated to their depth within a substrate (in light of the 112b issue, the claim is interpreted to mean such that the patterns generated by the different light sources of Fisker, e.g. 110 and 111 project onto the probed object 200 and are the different patterns.  These patterns are on the same surface and therefore their distances are correlated with their depth within a substrate, i.e. the pattern generation means 130)”.
For claim 46, modified Fisker discloses the “calibrated inspection unit according to claim 31, wherein calibration information is put in optical codes next to the calibration pattern (Gilbert: fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168])”.
For claim 47, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the first calibration pattern also comprises a colour calibration ([0319] describes the three different color light sources used to project the calibration pattern for the subsequent color calibration processing)”.
For claim 49, Fisker discloses the “calibrated inspection unit according to claim 41, further providing means of correcting a predefined or pre-calibrated relationship of a focus position along the optical path as a function of adjustment values ([0153] describes calibration with subsequent adjustment of the optical system parameters for focusing)”.
For claim 50, 
Fisker discloses a “method for calibrating an inspection unit (fig 8; [0319]) for direct application to the skin of a patient or for examining the interior of a hollow organ or cavity of the body of a patient ([0272] describes “entered into a cavity”), said inspection unit comprising an optical array of elements comprising at least one light source (110, 111, 113; [0319] red, green, and blue lights) having a first spectral bandwidth centred on a first wavelength, an image capturing device (180) having a field of view, an imaging lens (150) having a radius of curvature and a focal length defining a position of a focus point along an optical axis at said first wavelength, and a reference position (at the image sensor 180), focusing means (151) for changing the focus position along the optical axis as a function of driving values ([0202] describes physically moving the focusing means by way of driving a motor), wherein the method comprises the steps of: 
providing a calibration pattern (any one of the patterns appearing physically on the probed object 200/skin, from being projected onto the probed object 200, i.e., the patterns generated by the pattern generation means 130 shown in the fig, which ultimately end up on the surface of the skin; this is distinct and different from the actual pattern generation means 130), 
the first calibration pattern comprising a pattern which is in a plane which forms an angle with the plane of the image capturing device (the pattern projected onto the probed object is in a plane forming an angle with the plane of the image capturing device as defined by the surface of the probed object which varies and is nonuniform, i.e. forms an angle; the projected pattern is depicted better e.g. in fig 1), 
establishing a relationship between first adjustments of the focusing means and the positions of the focus points along the optical axis ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates), and 
storing a second adjustment value wherein the focus position is at the fixed position of the calibration pattern ([0126] describes optical correlation across embodiments, specifically, storing focus positions)”.
Fisker does not disclose providing a calibration pattern “at a fixed position with respect to said reference position and in the field of view of the image capturing device.  Gilbert teaches a mount used for imaging directly onto skin which fixes the position of the device with respect to the imaging surface and provides identifying information about the subject and the imaging session, where the identifying information is located on the inside of the mount (fig 18, 19, with fig 3 showing the general structure as assembled; [0165, 0167-0168]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gilbert into the invention of Fisker in order to configure the invention, e.g. as claimed because it provides additional information in the image ([0167]).
For claim 51 Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means comprise means for calculating the modulation transfer function of the optical array ([0134] describes using modulation transfer functions for calibration and focusing)”.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and Gilbert US2012/0172685 as applied to claim 31 above, and further in view of Olds.
For claim 35, Fisker discloses the “calibrated inspection unit according to claim 31, further comprising a front plate in an exit pupil of the optical array (fig 9 shows an exemplary body structure of the device with a front plate where the light exits the device)”.
Fisker does not disclose the “calibrated inspection unit according to claim 31, wherein the first calibration pattern is provided on at least one of the two surfaces of the front plate and/or inside the front plate”, but does contemplate placing the pattern on a glass plate [0079].  Additionally, Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) on a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker, by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker, in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and Gilbert US2012/0172685 as applied to claim 31 above and further in view of Richardson US6,381,013 and Olds et al. US2016/0143509.
For claim 38, Fisker discloses the “calibrated inspection unit according to claim 31, wherein the focusing means further comprise a plurality of adjustments for a focus position at the plurality of fixed positions ([0153-0155] describes the general calibration process in a superseding embodiment, which includes taking images at a plurality of focus positions with respect to the calibration pattern and relating the focus positions with coordinates)”.
Fisker does not disclose the “calibrated inspection unit according to claim 31, wherein the first calibration pattern is a three-dimensional pattern defining a plurality of fixed positions from the reference position when said three-dimensional pattern is installable at an exit pupil, such that the focusing means further comprise a plurality of adjustments for a focus position at the plurality of fixed positions of the three-dimensional calibration pattern”.  
Richardson teaches such a three-dimensional calibration pattern on glass defining fixed positions from the reference position (4:15-17, 15:46-60; fig 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Richardson into the invention of Fisker in order to configure the calibrated inspection unit “wherein the first calibration pattern is a three-dimensional pattern defining a plurality of fixed positions from the reference position” because it provides known diffraction and/or interference principles to create regions of controlled reference colors or image color in the resulting test pattern (15:46-49); and
Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) on a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker, in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and Gilbert US2012/0172685 as applied to claim 39 above, and further in view of Cuccia US2011/0124988.
For claim 42, Fisker does not disclose the “calibrated inspection unit according to claim 39, wherein the first calibration pattern is a phantom of human skin”.  Cuccia teaches using a calibration phantom in calibration measurements as a skin phantom, i.e. the .
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 and Gilbert US2012/0172685 as applied to claim 31 above, and further in view of Kenet et al.  US5,016,173.
For claim 43, Fisker does not disclose the “calibrated inspection unit according to claim 31, further configured to operate with a second optical piece providing a second exit pupil”.  Kenet teaches a 3D stereoscopic capable imaging system (3:66-4:3) with dual cameras and a stereo macro lens pair (7:1-9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kenet into the invention of Fisker in order to configure the inspection unit, e.g. as claimed because it provides for stereoscopic viewing of skin via direct contact allowing surface segmentation into regions of lesions and background skin, along with calibrating the additional camera (15:28-30; 10:40-45).
Claims 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922, Gilbert US2012/0172685 and Kenet et al. US5,016,173 as applied to claim 43 above, and further in view of Olds et al. US2016/0143509.
For claim 44, modified Fisker discloses the “calibrated inspection unit according to claim 43, wherein a second front glass is provided at the second exit pupil (fig 9 shows an exemplary body structure of the device with a front plate/glass where the light exits the device, providing for the second front glass as modified in claim 43)”;
Fisker does not disclose “calibrated inspection unit according to claim 43, wherein at least one further calibration pattern is provided on the second front glass”, but does contemplate placing the pattern on a glass plate [0079].  Additionally, Olds teaches providing a calibration pattern formation component 406 at an exit pupil (fig 4) with a variety of gratings and lenses (fig 5) as an attachment to a viewing device ([0027-0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Olds into the invention of Fisker, by adding the calibration pattern in the form of lenses at an exit pupil, in addition to the pattern generation means 130 of Fisker in order to configure the calibrated inspection unit, e.g. as claimed, because it allows changing of the calibration pattern to a variety of options beyond the ones that are permanently fixed inside the device (fig 5).
For claim 45, modified Fisker discloses the “calibrated inspection unit according to claim 44, wherein the second piece comprises a lens whose focal length relates to the length of the piece (Gilbert: calibration pattern attachment (rigid casing 20; [0143]; fig 2, 3) showing a lens (27), where the length of the housing of the rigid casing 20 relates to the focal length of the lens since the in-focus point is to be at the end of the rigid casing, i.e. a calibration plate can be placed at the end for calibration and the device is intended to be used against a subject’s skin (fig 3; [0143]))”.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. US2015/0054922 as applied to claim 31 above, and further in view of Cane et al. US2004/0092802.
For claim 48, Fisker does not disclose the “calibrated inspection unit according to claim 31, further comprising a means to detect when the viewing surface touches the skin”.  Cane teaches providing a nose cone with load cells that detect skin contact ([0176]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Cane into the invention of Fisker in order to configure the calibrated inspection unit, e.g. as claimed because it allows detection of acceptable and unacceptable pressure against the skin ([0176]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795